Citation Nr: 0204531	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-23 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder.

2.  Entitlement to improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

By rating action in December 1996, the veteran was found to 
be permanently and totally disabled for entitlement to 
improved disability pension benefits.  However, in a January 
2, 1997 letter, the RO informed the veteran that his claim 
for improved disability pension benefits had been denied 
because his income exceeded the maximum limit.  In May 1997, 
the RO received a notice of disagreement from the veteran in 
which he specifically stated that he disagreed with the 
denial of pension benefits.  The veteran has not been issued 
a statement of the case with regard to the January 1997 
denial of his claim for pension benefits.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran noted on his substantive appeal, dated and 
received in August 1997, that he wished to have a hearing 
before a Member of the Board at the RO.  On November 6, 2001 
the RO wrote to the veteran and informed him that he had been 
scheduled for a hearing before a Member of the Board at the 
Detroit, Michigan RO, to be held on December 10, 2001.  The 
Board notes that this letter was sent to an old, and 
incorrect, address.  The veteran had submitted a new address 
to the RO in December 2000, but the RO sent notice of the 
scheduled hearing to an address the veteran had lived at 
prior to December 2000.  As the veteran must be provided an 
opportunity to give testimony, notice of the Travel Board 
hearing must be sent to his proper address.  The Board notes 
that the veteran has moved frequently and that the veteran's 
current address should be verified prior to notification of a 
hearing.

Accordingly, this case is REMANDED for the following:


1.  The RO should take any steps 
necessary, including contacting the 
veteran's service representative, to 
determine the veteran's current address.

2.  The RO should furnish the veteran and 
his representative with a statement of 
the case summarizing the law and evidence 
pertinent to the veteran's claim for 
entitlement to improved disability 
pension benefits, including income 
requirements.  The RO should also inform 
the veteran of his appellate rights with 
respect to the claim. 

3.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case for a Travel Board hearing 
before a member of the Board at the local 
RO, unless otherwise indicated.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




